1
2
3
4
5
6                            UNITED STATES DISTRICT COURT
7             WESTERN DIVISION, CENTRAL DISTRICT OF CALIFORNIA
8    KIANI LEWIS, on behalf of herself          Case No. 2:18-cv-02871-VAP-(PJWx)
9    and all others similarly situated and
     aggrieved,,                                ASSIGNED FOR ALL PURPOSES TO
10                                              DISTRICT JUDGE VIRGINIA A.
                     Plaintiff,                 PHILLIPS AND MAGISTRATE
11                                              JUDGE PATRICK J. WALSH
     v.
12                                              AMENDED STIPULATED
     EXPEDITORS, INC., EXPEDITORS               PROTECTIVE ORDER
13   INTERNATIONAL, EXPEDITORS                  REGARDING NOTICE TO
     INTERNATIONAL OF                           PUTATIVE CLASS
14   WASHINGTON, INC.,
15                   Defendants.
16
17         Defendants     EXPEDITORS,        INC.,     EXPEDITORS      INTERNATIONAL,
18   EXPEDITORS INTERNATIONAL OF WASHINGTON, INC., (“Defendants”) and
19   Plaintiff KIANI LEWIS (“Plaintiff”) (collectively referred to as the “Parties”), by and
20   through their respective counsel of record (and on behalf of all counsel for record),
21   hereby submit this Stipulated Protective Order:
22         WHERAS, Plaintiff filed a class-action complaint (“Complaint”) in the
23   Superior Court of California, County of Los Angeles on or around February 26, 2018.
24   Defendant filed a Notice of Removal of Civil Action on April 6, 2018, in the United
25   States District Court, Central District of California. Plaintiff filed a First Amended
26   Complaint (“FAC”) on May 4, 2018, and Defendants answered on May 18, 2018.
27
28
     AMENDED PROTECTIVE ORDER                            Case No. 2:18-cv-02871-VAP-(PJWx)
1           WHEREAS, the Parties agree that to ensure that third-parties’ private contact
2    information is adequately protected, the Parties choose to follow the notice process
3    sanctioned by Central District of California in York v. Starbucks Corp., 2009 U.S.
4    Dist. LEXIS 92274, *4-5, 2009 WL 3177605 (C.D. Cal. June 30, 2009), and stipulate
5    as follows:
6           1.     The protections of this Stipulation and Order are in addition to the general
7    protections the Parties agreed to under the Parties’ Stipulated Protective Order,
8    entered by this Court on or around October 17, 2018 (“Protective Order”) [Dkt No.
9    33].
10          2.     Contact information for the putative class is protected by the employees’
11   right to privacy, and it shall be designated as “CONFIDENTIAL” as defined by
12   Paragraphs 4a. of the Parties’ Protective Order before being produced to Plaintiff’s
13   Counsel.
14          3.     At the outset of Plaintiff’s Counsel’s (or their designees’) first contact
15   with each current or former employee, Plaintiff’s Counsel (or their designee) will
16   inform each contacted individual that (a) the individual has the right not to talk with
17   Plaintiff’s Counsel (or their designee) and (b) that, if he or she elects not to talk to
18   Counsel (or their designee), Counsel (or their designee) will terminate the contact and
19   not contact them again.
20          4.     Plaintiff’s Counsel (or their designee) will also inform each individual
21   that his or her refusal to speak with counsel will not prejudice his or her rights as a
22   putative class member should the Court certify the class.
23          5.     Plaintiff’s Counsel (or their designee) will keep a list of all individuals
24   contacted and all individuals who make it known that they do not want to be contacted
25   and preserve that list for the Court.
26          6.     The contact information will be used only for the purposes of this action,
27   and it will not be disseminated to anyone who is not necessary to the prosecution of
28   this case.
     AMENDED PROTECTIVE ORDER                   2.          Case No. 2:18-cv-02871-VAP-(PJWx)
1          7.    A Party who seeks to file under seal any contact information for the
2    putative class will comply with Local Rule 79-5. Said contact information may only
3    be filed under seal pursuant to a court order authorizing the sealing of the specific
4    contact information at issue. If a Party’s request to file said contact information is
5    denied by the Court, then the Party may file the contact information in the public
6    record unless otherwise instructed by the Court.
7          IT IS SO STIPULATED.
8
9    Dated: December 4, 2018              LITTLER MENDELSON, P.C.
10
11
                                           HELENE WASSERMAN
12                                         MIRANDA A. MOSSAVAR
                                           ALLAN G. KING
13                                         TARA L. PRESNELL
                                           BRITNEY N. TORRES
14                                         Attorneys for Defendants, EXPEDITORS,
                                           INC., EXPEDITORS INTERNATIONAL,
15                                         EXPEDITORS INTERNATIONAL OF
                                           WASHINGTON, INC.
16
17
     Dated: December 4, 2018               SHEGERIAN & ASSOCIATES, INC.
18
19
                                           CARNEY R. SHEGERIAN
20                                         ANTHONY NGUYEN
                                           CHERYL A. KENNER
21                                         Attorneys for Plaintiff, KIANI LEWIS, and
                                           all other similarly situated
22
23
24
25
26
27
28
     AMENDED PROTECTIVE ORDER                 3.         Case No. 2:18-cv-02871-VAP-(PJWx)
1                                           ORDER
2          Upon review of the Parties’ Stipulated Protective Order Regarding Notice to the
3    Putative Class and upon a finding of good cause, it is hereby ordered that the foregoing
4    Stipulated Protective Order Regarding Notice to the Putative Class is approved and the
5    Parties are ordered to act in compliance therewith.
6          IT IS SO ORDERED.
7
8     Dated: December 7, 2018
           ______________
9
                                                   HON. PATRICK J. WASLH
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     AMENDED PROTECTIVE ORDER                 4.           Case No. 2:18-cv-02871-VAP-(PJWx)
